Name: Commission Regulation (EEC) No 3478/88 of 8 November 1988 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 11 . 88 Official Journal of the European Communities No L 305/23 COMMISSION REGULATION (EEC) No 3478/88 of 8 November 1988 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules arid criteria laid down in that same Regulation to the elements communi HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 11 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 November 1988 . For ( the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 355, 17 . 12. 1987, p . 19 . No L 305/24 Official Journal of the European Communities 10 . 11 . 88 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 18,66 811 147,08 38,71 130,48 3 098 14,41 28 738 43,65 12,49 1.20 0702 00 10 0702 00 90 Tomatoes 36,65 1 593 293,08 76,01 259,43 6 254 28,44 56 514 85,72 24,00 1.30 0703 10 19 Onions (other than sets) ' 8,60 373 68,77 17,83 60,87 1 467 6,67 13 260 20,11 5,63 1.40 0703 20 00 Garlic 176,56 7 675 1 411,88 366,18 1 249,77 30 127 137,03 272 248 412,97 115,61 1.50 ex 0703 90 00 Leeks 24,81 1 078 197,15 51,51 174,74 4 100 19,27 38 215 57,81 16,44 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 24,64 1 063 194,92 50,89 171,59 4 055 19,14 37 482 57,16 17,15 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 23,04 1 001 183,06 47,82 162,25 3 807 17,89 35 484 53,68 15,26 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 140,27 6 120 1 109,52 292,45 985,60 23 439 108,69 215 776 330,18 91,32 1.100 ex 0704 90 90 Chinese cabbage 18,95 823 151,54 39,30 134,14 3 233 14,70 29 222 44,32 12,41 1.110 0705 11 10 0705 11 90 Cabbage lettuce (head lettuce) 60,53 2 631 484,02 125,53 428,44 10 328 46,97 93 332 141,57 39,63 1.120 ex 0705 29 00 Endives 91,00 3 955 723,03 188,90 640,84 15 038 70,68 140 150 212,02 60,29 1.130 ex 0706 10 00 Carrots 21,56 937 170,68 44,80 151,01 3 583 16,69 33 191 50,50 14,33 1.140 ex 0706 90 90 Radishes 100,89 4 386 806,81 209,25 714,17 17216 78,31 155 575 235,99 66,06 1.150 0707 00 11 0707 00 19 Cucumbers 61,73 2 683 493,66 128,03 436,98 10 534 47,91 95 191 144,39 40,42 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 313,82 13 643 2 509,47 650,85 2 221,33 53 548 243,57 483 891 734,01 205,49 1.170 0708 20 10 0708 20 90 Beans (Vigna spp., Phaseolus spp.) 90,72 3 944 725,48 188,15 642,18 15 480 70,41 139 891 212,20 59,40 1.180 ex 0708 90 00 Broad beans 48,85 2122 387,72 101,69 343,94 8 151 38,04 75 454 1 13,88 32,05 1.190 0709 10 00 Globe artichokes ¢ 82,78 3 596 657,05 172,33 582,85 13 814 64,46 127 867 192,99 54,32 1.200 Asparagus : IIIl||I-IIIIl\\ 1.200.1 ex 0709 20 00  green 381,23 16 573 3 048,49 790,64 2 698,46 65 050 295,88 587 828 891,67 249,64 1.200.2 ex 0709 20 00  other 314,28 13 662 2 513,11 651,79 2 224,55 53 626 243,92 484 593 735,08 205,79 1.210 0709 30 00 Aubergines (egg-plants) 61,11 2 656 488,71 126,75 432,60 10 428 47,43 94 237 142,94 40,02 1.220 ex 0709 40 00 Celery stalks and leaves 73,33 3 187 578,02 152,13 512,77 12 178 56,65 112 937 171,54 49,10 1.230 0709 51 30 Chantarelles 660,65 28 685 5 250,36 1 368,47 4 657,88 110 953 510,76 1 022 231 1 542,93 437,30 1.240 0709 60 10 Sweet peppers 51,49 2 238 411,75 106,79 364,47 8 786 39,96 79 396 120,43 33,71 1.250 0709 90 50 Fennel 32,53 1 412 259,53 67,57 229,50 5 422 25,30 50 234 75,81 21,40 1.260 0709 90 70 Courgettes 46,92 2 040 375,25 97,32 332,17 8 007 36,42 72 359 109,76 30,72 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 80,46 3 492 642,60 166,59 569,60 13 712 62,43 124 290 187,89 52,97 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 105,81 4 600 846,10 219,44 748,95 18 054 82,12 163 150 247,48 69,28 2.20 ex 0803 00 10 Bananas (other - than plan ­ tains), fresh 40,48 1 760 323,76 83,97 286,59 6 908 31,42 62 430 94,70 26,51 2.30 ex 0804 30 00 Pineapples, fresh 39,83 1 731 318,51 82,61 281,94 6 796 30,91 61 418 93,16 26,08 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 142,45 6 193 1 139,13 295,44 1 008,33 24 307 110,56 219 655 333,19 93,28 2.50 ex 0804 50 00 Guavas and mangoes, fresh 229,90 9 994 1 838,40 476,80 1 627,31 39 228 178,43 354 491 537,72 150,54 2.60 Sweet oranges, fresh : Il 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi ­ sanguines 29,72 1 297 / 236,91 61,89 209,89 4 956 23,08 45 908 69,88 19,22 10. 11 . 88 Official Journal of the European Communities No L 305/25 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 43,11 1 874 344,77 89,41 305,18 7 356 33,46 66 481 100,84 28,23 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Others 25,95 1 128 207,51 53,82 183,68 4 428 20,14 40 014 60,69 16,99 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; clementines, wilkings and similar citrus hybrids, fresh : 2.70.1, ex 0805 20 10  Clementines 63,71 2 770 509,52 132,14 451,02 10 872 49,45 98 249 149,03 41,72 2.70.2 ex 0805 20 30  Monreales and Satsumas 42,73 1 857 341,71 88,62 302,47 7 291 33,16 65 890 99,94 27,98 2.70.3 ex 0805 20 50  Mandarins and Wilkings 71,31 3 113 568,29 148,47 503,48 11 890 55,37 110 122 167,62 46,11 2.70.4 ex 0805 20 70 ex 0805 20 90 - Tangerines and others 38,59 1 678 308,64 80,04 273,20 6 586 29,95 59 514 90,27 25,27 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 52,13 2 266 416,89 108,12 369,02 8 895 40,46 80 387 121,93 34,13 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 176,38 7 667 1 410,40 365,79 1 248,46 30 095 136,89 271 962 412,54 115,49 2.90 I Grapefruit, fresh : \ \ li\ IlI 2.90.1 ex 0805 40 00  white 48,10 2 091 384,62 99,75 340,46 8 207 37,33 74166 112,50 31,49 2.90.2 ex 0805 40 00  pink 74,54 3 240 596,1 1 154,60 527,66 12 720 57,85 114 946 174,36 48,81 2.100 0806 10 11 0806 10 15 Table grapes 64,60 2 808 516,60 ' 133,98 457,28 11 023 50,14 99 613 151,10 42,30 I 0806 10 19II II\\IIIl Il 2.110 0807 10 10 Water-melons 13,01 565 103,78 26,98 91,95 2 192 10,05 20 118 30,42 8,53 2.120 Melons (other than water ­ melons) I I I I \ 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 38,89 1 690 310,98 80,65 275,27 6 635 30,18 59 966 90,96 25,46 2.120.2 ex 0807 10 90  Other 76,48 3 324 611,57 158,61 541,35 13 050 59,35 117 927 178,88 50,08 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 32,16 1 398 257,21 66,70 227,67 5 488 24,96 49 596 75,23 21,06 2.140 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 Pears (other than the Nashi variety (Pyrus Pyrifolia)) 42,36 1 841 338,76 87,85 299,86 7 228 32,88 65 321 99,08 27,74 2.150 0809 10 00 Apricots 31,51 1 376 251,17 65,62 222,52 5 255 24,47 48 671 74,08 20,38 2.160 0809 20 10 0809 20 90 Cherries 119,73 5 203 943,71 248,38 837,19 19 882 92,50 184 388 280,06 80,17 2.170 ex 0809 30 00 Peaches 247,85 10 775 1 981,93 514,02 1 754,36 42 291 192,36 382 168 579,71 162,30 2.180 ex 0809 30 00 Nectarines 62,60 2 731 495,21 130,52 439,90 10 461 48,51 96 306 147,36 40,75 2.190 0809 40 1 1 0809 40 19 Plums 195,12 8 482 1 560,27 404,66 1 381,11 33 293 151,44 300 860 456,37 127,76 2.200 0810 10 10 0810 10 90 Strawberries 74,37 3 231 588,08 154,51 521,09 12 373 57,61 114 685 173,62 49,49 2.210 0810 40 30 Fruit of the species  Vacci ­ nium myrtillus 357,04 15 521 2 855,05 740,47 2 527,22 60 922 277,11 550 527 835,09 233,79 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.) 141,96 6 171 1 135,22 294,42 1 004,87 24 223 110,18 218 900 332,05 92,96 2.230 ex 0810 90 90 Pomegranates 52,94 2 301 423,35 109,79 374,74 9 033 41,09 81 633 123,82 34,66 2.240 ex 0810 90 90 Khakis 50,00 2 173 395,68 103,86 350,09 8 307 38,70 76 945 117,09 33,24 2.250 -ex 0810 90 90 Lychees 259,53 11 278 2 066,46 537,59 1 828,41 43 683 200,54 402 032 606,67 171,50